IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA

MAVIE DENISE YOUNGSON and
TIMOTHY WAYNE YOUNGSON, et al,
No. 1:17-cv-00108
(CONSOLIDATED)
REEVES/STEGER
JURY DEMAND

Plaintiffs,
Vv.

LOGISTICS BUDDY TRANSPORTATION,
LLC, LOGISTICS BUDDY, LLC, BOBO
TRANSPORTATION, INC., and OLIM
KODIROY, et al.

Defendants.

 

CRYSTINA BASS and
CHRISTOPHER A. BASS,

Plaintiffs,

V.

BOBO TRANSPORTATION, INC., OLIM
KODIROV, PROCTER & GAMBLE
DISTRIBUTING, LLC, PROCTER & GAMBLE
MANUFACTURING COMPANY, PROCTER &
GAMBLE COMPANY, PROCTER & GAMBLE,
LOGISTICS BUDDY, LLC and LOGISTICS
BUDDY TRANSPORTATION, LLC,

Newer Nee Ne Ne ae ee ee ee ee ee ee ee ee” ee”

Defendants.

 

PLAINTIFFS CRYSTINA BASS AND CHRISTOPHER A. BASS’
NOTICE OF THEIR ADOPTION BY REFERENCE OF PLAINTIFFS MAVIE
DENISE YOUNGSON AND TIMOTHY WAYNE YOUNGSON’S
MOTION FOR PARTIAL SUMMARY JUDGMENT AND ALL
SUPPORTING DOCUMENTS

 

1

Case 1:17-cv-00108-PLR-CHS Document 161 Filed 04/18/19 Page 1of5 PagelD#: 1764
Come now Plaintiffs Crystina Bass and Christopher R. Bass (hereinafter simply Bass
Plaintiffs), and file this Notice of Their Adoption By Reference of the Motion for Partial Summary
Judgment filed by Plaintiffs Mavie Denise Youngson and Timothy Wayne Youngson (hereinafter
simply Youngson Plaintiffs) (Doc. No. 154) and all documents the Youngson Plaintiffs have filed
in support of said Motion (i.e. Doc. Nos. 154-1, 154-2, 154-3, 154-4, 159, and 160).

In support of this Motion the Bass Plaintiffs respectfully submit that their claims arise out
of the same motor vehicle wreck as do the claims of the Youngson Plaintiffs and that both the Bass
and the Youngson Plaintiffs have asserted the same legal claims against Defendants Logistics
Buddy Transportation, LLC and Logistics Buddy, LLC. Compare, the Youngson’s First Amended
Consolidated Complaint (Doc No. 120) with the Bass’ Third Amended Complaint (Doc. No. 125).
In that regard, the only difference between their respective claims against Defendant Logistic
Buddy Transportation, LLC and Defendant Logistics Buddy, LLC is the nature and extent of the
injuries they sustained in the wreck at issue.

The Bass Plaintiffs also submit that, pursuant to Rule 10(c) Fed.R.Civ.P., they can adopt
by reference all of the Summary Judgment pleadings filed by the Youngson Plaintiffs in this same
proceeding. In that regard, Rule 10(c) Fed.R.Civ.P. states as follows:

(c) Adoption by reference; Exhibits. A statement in a pleading may be
adopted by reference elsewhere in the same pleading or in any other pleading or
motion. A copy of a written instrument that is an exhibit to a pleading is a part of
the pleading for all purposes.

Rule 10(c) Fed.R.Civ.?.

In that regard, respected commentators on the Federal Rules of Civil Procedure have
recognized that:

Federal Rule of Civil Procedure 10(c) permits the pleader to use an

incorporation by reference of prior allegations in order to encourage pleadings that
are short, concise, and free of unwarranted repetition as well as to promote

2

Case 1:17-cv-00108-PLR-CHS Document 161 Filed 04/18/19 Page 2o0f5 PagelD#: 1765
convenience in the pleading. ... Rule 10(c) goes further and also allows an adoption
by reference of material and separate pleadings or motions. The ability to
incorporate matter from other pleadings is especially useful in multiparty
litigation when the presence of common questions often results in the pleadings
of the parties on the same side of the litigation being virtually identical, which
makes employing simple incorporations by reference highly desirable. ..When
the pleader asserts several claims for relief or defenses that rest on a common
factual pattern, incorporation by reference eliminates any unnecessary repetition of
the transactions and events upon which the pleader relies. . . .Although Rule 10(c)
is not expressly limited to pleadings in the same action, it has been held that
allegations in pleadings in another action, even if between the same parties, cannot
be incorporated by reference. On the other hand, allegations in a prior effective
pleading in the same action can be incorporated by reference regardless of the
pleading in which the matter appears and regardless of the identity of the
party who issued the pleading.

See 5A Fed, Prac. & Proc. Civ. § 1326 (4 Ed.) (April 2019 Update). (Emphasis added).

The Bass Plaintiffs also submit that, under “the law of the case doctrine”, any decision by
this Court on the Youngson’s Motion for Partial Summary Judgment as to their claims against the
Logistic Buddy Defendants will apply with equal force to the Bass Plaintiffs. See Christianson,
et al v. Colt Industries Operating Corp., 486 U.S. 800, 815-816 (1988): (“As most commonly
defined, the doctrine [of the law of the case] posits that when a court decides upon a rule of law,
that decision should continue to govern the same issues in subsequent stages in the same case. . .
This rule of practice promotes the finality and efficiency of the judicial process by “protecting
against the agitation of settled issues.’’).

WHEREFORE, pursuant to Rule 10(c) Fed.R.Civ.P., the Bass Plaintiffs hereby adopt by
reference the Motion for Partial Summary Judgment filed by the Youngson Plaintiffs against
Defendants Logistics Buddy Transportation, LLC and Logistics Buddy, LLC and all of the

documents that the Youngson Plaintiffs have filed in support of that Motion.

y

3

Case 1:17-cv-00108-PLR-CHS Document 161 Filed 04/18/19 Page 30f5 PagelD #: 1766
Respectfully submitted,

THE HAMILTON FIRM

BY:

/s/ Hubert Hamilton, BPR #12530

/s/ Patrick A. Cruise, BPR #024099

/s/ John W. Chandler, Jr., BPR #06219
2401 Broad Street, Suite 102
Chattanooga, TN 37408

(423) 634-0871

Attorneys for Plaintiffs Crystina Bass
and Christopher A. Bass

CERTIFICATE OF SERVICE

This is to certify that I have this day served the following named persons with a true and
exact copy of this pleading via e-mail and by placing same in the United States Mail addressed to
said counsel and his/her offices, with sufficient postage thereupon to carry the same to its

destination at the following addresses:

Kenneth W. Ward

Hannah Lowe

Trammell, Adkins & Ward, P.C.

P.O. Box 51450

Knoxville, TN 37950
kenward@tawpc.com
hannahlowe@tawpc.com

Attorney for Defendant Olim Kodirov

Paul L. Sprader

Levan , Sprader, Patton, Plymire & Offut
201 Fourth Avenue North, Suite 1500
Nashville, TN 37219
psprader@lsplaw.net

Attorney for Defendant Bobo Transportation

Daniel J. Ripper

Luther-Anderson, PLLP

P.O. Box 151

Chattanooga, TN 37401-0151

dan@lutherandersoh.com

Attorney for collective Defendants
Proctor & Gamble

Case 1:17-cv-00108-PLR-CHS Document 161

Mark A. Pippenger

Leitner Williams Dooley & Napolitan, PLLC
200 W. Martin Luther King Blvd.

Tallan Building, Suite 500

Chattanooga, TN 37402
andy.pippenger@leitnerfirm.com

Attorney for Logistics Buddy Transp., Inc.

Matthew E. Wright

Wright Law, PLC

840 Crescent Centre Drive, Suite 310
Franklin, TN 37067
mwright@wrightlawple.com
Attorney for Youngson Plaintiffs

Matthew May

Jeffrey Rosenblum

Rosenblum & Reisman, PC
6070 Poplar Avenue, Suite 500
Memphis, TN 38119
jeffr@randrfirm.com
matt@randrfirm.com

Attorneys for Youngson Plaintiffs

4

Filed 04/18/19 Page 4of5 PagelD #: 1767
Matthew Kleinsasser
c/o Logistics Buddy Transportation, LLC
2200 East Rice Street
Sioux Falls, SD 57103
This 18" day of April, 2019.

s/John W. Chandler, Jr., BPR #06219

5

Case 1:17-cv-00108-PLR-CHS Document 161 Filed 04/18/19 Page5of5 PagelD#: 1768
